Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1 and 13 have been amended as follows:


 1. (Currently Amended) A semiconductor apparatus comprising: 
a conductive base plate; 
a lead frame having a first surface and a second surface that is a surface opposite to the first surface, the second surface being bonded to an upper surface of the base plate; 
a semiconductor device provided on the first surface of the lead frame; and 

wherein the mold resin is provided with a terminal insertion hole which extends from a surface of the mold resin to the lead frame and into which a press-fit terminal is inserted, 
the lead frame is provided with an opening portion which intercommunicates with the terminal insertion hole and into which the press fit terminal is press-fitted such that a bottom end of the press fit terminal is below a top surface of the base plate, 
an end portion of the lead frame is not exposed from a side surface of the mold resin forming an outer shell of the mold resin, and 
the base plate includes an insulating layer on the lead frame side. 


13. (Currently Amended) A semiconductor apparatus comprising: 
a conductive base plate; 
a lead frame having a first surface and a second surface that is a surface opposite to the first surface, the second surface being bonded to an upper surface of the base plate; 
a semiconductor device provided on the first surface of the lead frame; and 
a mold resin that covers the upper surface of the base plate, the lead frame, and the semiconductor device, 
wherein the mold resin is provided with a terminal insertion hole which extends from a surface of the mold resin past the lead frame to a depth below a top surface of the base plate and the semiconductor device, and into which a press-fit terminal is inserted
, and 
the base plate includes an insulating layer on the lead frame side.

 
Authorization for this examiner’s amendment was given by Joseph J. Buczynski on 09/27/2021.




Allowable Subject Matter

Claims 1-10 and 13-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  

EGUSA et al (JP 2013152966 A) and Mimura et al (US 20100226095 A1) are hereby cited as the closest prior arts. Figures 1-2 of EGUSA disclose a semiconductor apparatus comprising: 
a base plate (3); a lead frame (41/42) having a first surface and a second surface that is a surface opposite to the first surface, the second surface (bottom surface of 41 and 42) being bonded to an upper surface of the base plate (3); a semiconductor device (2) provided on the second surface of the lead frame; and a mold resin (7) that covers the upper surface of the base plate, the lead frame, and the semiconductor device, wherein the mold resin (7) is provided with a terminal insertion hole (8) which extends from a surface of the mold resin to the lead frame and into which a press-fit terminal (9) is inserted, and the lead frame (41/42) is provided with an opening (4h) portion (at 8) which intercommunicates with the terminal insertion hole and into which the 
 
However, none of the above prior arts alone or in combination with other arts  a teaches semiconductor apparatus, comprising “wherein the mold resin is provided with a terminal insertion hole which extends from a surface of the mold resin to the lead frame and into which a press-fit terminal is inserted, the lead frame is provided with an opening portion which intercommunicates with the terminal insertion hole and into which the press fit terminal is press-fitted such that a bottom end of the press fit terminal is below a top surface of the base plate, and 
an end portion of the lead frame is not exposed from a side surface of the mold resin forming an outer shell of the mold resin, and the base plate includes an insulating layer on the lead frame side” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1 and 13 allowed.
Claims 2-10 and 14-22 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        09/28/2021